United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-11115
                         Conference Calendar



ERIC GANT,

                                     Plaintiff-Appellant,

versus

JIM NICHOLSON, SECRETARY, DEPARTMENT OF
VETERANS AFFAIRS; UNITED STATES OF AMERICA,

                                     Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 3:05-CV-938
                         --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Eric Gant appeals the district court’s dismissal for lack of

subject matter jurisdiction of his complaint against the

Secretary of the Department of Veterans Affairs (VA).       Gant

argues that the court had jurisdiction over his claims that the

VA terminated his benefits without notice and in retaliation for

earlier litigation.    We conclude that the district court properly

dismissed the suit for lack of jurisdiction.    See Zuspann v.

Brown, 60 F.3d 1156, 1158-59 (5th Cir. 1995); 38 U.S.C. § 511.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-11115
                                  -2-

     Gant’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).      The

appeal is therefore dismissed.    5TH CIR. R. 42.2.

     We have previously imposed sanctions on Gant for filing

frivolous appeals, and we have reiterated our sanction warning in

other cases.     Gant v. Principi, No. 05-10036 (5th Cir. May 8,

2006)(unpublished); Gant v. Lockheed Martin Corp., No. 04-10915

(5th Cir. Oct. 31, 2005)(unpublished).      Because Gant continues to

file frivolous appeals, IT IS ORDERED that he now pay sanctions

in the amount of $250, payable to the clerk of this court.        The

clerk of this court and the clerks of all federal district courts

within this circuit are directed to refuse to file any civil

complaint or appeal by Gant unless Gant submits proof of

satisfaction of this sanction.    If Gant attempts to file any

further notices of appeal or original proceedings in this court

without such proof the clerk will docket them for administrative

purposes only.    Any other submissions which do not show proof

that the sanction has been paid will neither be addressed nor

acknowledged.

     APPEAL DISMISSED; SANCTION IMPOSED.